ORDER
FORRESTER, District Judge.
This action is before the court on motion by the United States to have the answer of Clifford Doyle stricken because of his failure to file a claim to the defendant property. Rule C(6), Supplemental Rules of Certain Admiralty and Maritime Claims, Federal Rules of Civil Procedure, provides that a claimant is required to “file his claim within ten days after process has been executed, or within such additional time as may be allowed by the court, and shall serve his answer within twenty days after filing of the claim.” Plaintiff shows that at the time Clifford Doyle filed his answer to the complaint of the United States against the defendant airplane, he had not filed in the district court his claim to the property. It is well established that the filing of such a claim is an essential element of standing to contest a forfeiture. See United States v. $364,960.00, 661 F.2d 319 (5th Cir.1981). However, Clifford Doyle shows that he received a letter from the Drug Enforcement Administration informing him of the seizure of the defendant airplane. That letter said: “If you intend to place the matter in the United States District Court to contest the probable cause for this seizure, a claim and cost bond of $250 must be filed with this office ____” Doyle timely filed with the Drug Enforcement Administration documents and affidavits asserting his claim to the defendant airplane. He did not, however, file his claim with the district court.
Since Doyle appears to have made a good faith effort to assert his claim to the airplane, the court is willing to grant him additional time to satisfy the requirements of Rule C. Mr. Doyle is granted an additional ten (10) days to file with the Clerk of Court all documents and affidavits supporting his claim to the airplane. If such claim is not received within ten days, the motion by the United States to strike his answer will be granted.